DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 10 line 6, the phrase “corresponding outer edge of the fork head that correspond to the corresponding outer tine” is confusing.  The underlined portion should be deleted.  It is noted that if this phrase is deleted there will be an issue with the “the corresponding outer tine” limitation on line 14. 
Claim 10 recites the limitation "the corresponding outer tine" on line.  There is insufficient antecedent basis for this limitation in the claim.  
With regards to claim 10 lines 14-15, the phrase “form a curved chamfered splitting feature” is unclear.  It is unclear chamfer surfaces form a splitting feature structure?  There is not a splitting feature structure that is formed in addition to the chamfer surface and the curved outer tine edge.  The curved outer tine edge and the chamfer surface are together configured to perform a splitting function.  Claims 22, 24, 27, 30, and 31 have the same issues.  
  With regards to claim 19, the profile disclosures are very confusing.  It is unclear what defines the fork profile or what the profile is.  How can the fork head or its profile have a side edge of the handle?  The side edge of the handle cannot make up part of the fork profile.  Only fork structures can be part of the fork profile.  The fork profile introduces an upper extent.  It is unclear what structures represent this upper extent in relation to what has already been claimed in claim 10.  It is unclear why an upper extent is introduced when a claim 10 limitation or a part of the limitation appears to represent the same structure as the upper extent.  Basically, there is no upper extent structure that is in addition to what has been claimed in claim 10.    
With regards to claim 19 line 9, claim 10 already discloses the chamfered surfaces are on the front surface. 
Allowable Subject Matter
Claims 10-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 7-14-22 have been fully considered but they are not persuasive.  The remaining rejections have not been overcome.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06 October 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724